PER CURIAM.
Appellant, Michael May, Sr., having been dismissed from this appeal on February 6, 1986, the appeal continues and our opinion applies only as to appellant, George May.
With the exception of the award of punitive damages we affirm as to the issues on appeal and cross appeal. We reverse the punitive damages award against George May in its entirety because the conduct involved, while illegal and negligent, was not “ ‘of the character of negligence necessary to sustain a conviction for manslaughter White Construction Co., Inc. v. Dupont, 455 So.2d 1026, 1028 (Fla.1984). See also Gerber Children’s Centers, Inc. v. Harris, 484 So.2d 91 (Fla. 5th DCA 1986); Azima v. State, 480 So.2d 184 (Fla. 2d DCA 1985).
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and DOWNEY and GUNTHER, JJ., concur.